Title: To George Washington from Henry Lee, 4 December 1791
From: Lee, Henry
To: Washington, George



My dear President
Richmond [Va.] Decr 4th 1791

Altho the enclosed account which came to hand yesterday is by no means complete, yet I think it worthy of transmission, as I am sure you will be very anxious to receive every additional information on the late disaster in the west.
The writer I am told is entitled to full credit—We may I think truely infer from this communication that the enemy paid dearly for their victory, or General St Clair after so heavy a loss could not have effected his retreat to Fort Jefferson thirty miles distant from the field of battle & also that the remains of the army are not as the first accounts stated destitute of provision, but will be able to subsist until the releif shall arrive.
The district of Kentucky evince on this occasion a zeal & alertness which does the highest honor to their character.
I have not thought it worth while to send General Scotts circular letr, or the extract from the Kentucky gazette, as they only mention the defeat briefly & I have reason to beleive must ere now have reached the secretary of the department of War.
The fate of the detachment Under the mountain leader seems full of peril yet the character of the Indian cheif inspires me with hope that he will elude the efforts of his enemy. I have the honor

to be sir with the most entire & Affectionate respect your most ob: h: servt

Henry Lee

